      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 1 of 16




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

__________________________________________
                                                     )
Jayne Belcher and Jimmy Belcher,                     )
                                                     )      No. 18-cv-7368
                        Plaintiffs,                  )      Judge Jane Triche Milazzo
                                                     )      Magistrate Joseph C. Wilkinson, Jr.
        vs.                                          )      Section H, Division 2
                                                     )
Sheriff Joseph P. Lopinto, III, et al,               )
                                                     )
                        Defendants.                  )
                                                     )


           PLAINTIFFS’ OPPOSITION TO CORRECT HEALTH
JEFEFRSON LLC’S OBJECTION TO THE MAGISTRATE’S ORDER AND REASONS

     NOW INTO COURT come plaintiffs Jayne Belcher and Jimmy Belcher who submit this brief

in Opposition to CorrectHealth Jefferson LLC’s (“CorrectHealth”) Objection to the Magistrate’s

Order and Reason’s on Plaintiff’s Motion to Compel (“Objection”). [Rec. Doc. 83-1.]

I.      The Magistrate’s Decision to Produce the Psychological Autopsy Reports for the

        Three Inmates Who Committed Suicide was Not Clearly Erroneous.

        The Magistrate granted Plaintiffs’ Motion to Compel and ordered CorrectHealth to produce

the Psychiatric Autopsies for the three inmates who committed suicide at the Jefferson Parish

Correctional Center (“Gretna Jail”).      Magistrate Order, at 4.      The Magistrate overruled

CorrectHealth’s work product, attorney-client, and peer review privileges. Id. at 4-8. The

Magistrate carefully reviewed each objection, relied upon bedrock law, and placed emphasis on

deposition testimony, particularly the deposition of the corporate representative of CorrectHealth.




                                                1
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 2 of 16




       In overruling CorrectHealth’s work product and attorney-client privilege objections, the

Magistrate focused on unchallenged Fifth Circuit caselaw holding that, for these objections to

apply, the “primary motivating purpose behind the creation of the document was to aid in possible

future litigation.” Magistrate Order, at 4 (quoting Udoewa v. Plus4 Credit Union, 457 F.App’x

391, 393 (5th Cir. 2012) (quoting In re Kaiser Alum. & Chem. Co., 214 F.3d 586, 593 (5th Cir.

2000) (emphasis added by Magistrate)). Attorney-client privilege, the Magistrate ruled, is created

when the communication is “for the purpose of obtaining legal advice”. Magistrate Order, at 5

(quoting King v. Univ. Healthcare Sys., L.L.C., 645 F.3d 713, 720-21 (5th Cir. 2011) (emphasis

added by Magistrate).

       With these unremarkable legal principles at hand, the Magistrate looked to the deposition

testimony to determine CorrectHealth’s “primary motivating purpose” for creating Psychological

Autopsies as well as its written policies. Magistrate Order, at 5-6. After dismissing defense

counsel’s gratuitous statements in a deposition, the Magistrate turned to CorrectHealth’s corporate

representative deposition. Id. The Magistrate found that Jean Llovet, CorrectHealth’s Rule

30(b)(6) designee, testified that a Psychological Autopsy is created “regardless of whether a

lawsuit is filed, whether there is a threat of litigation, or whether there is any attorney involvement

following a particular suicide incident.” Id. The Magistrate likely relied upon the following

deposition testimony:

QUESTION: Okay. Is the psychological autopsy performed regardless of whether there is an

               attorney involved?

ANSWER:        Yes.

QUESTION: Is the psychological autopsy reviewed regardless of whether there is a lawsuit

               filed?



                                                  2
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 3 of 16




ANSWER:        It's always reviewed.

QUESTION: Is it always created?

ANSWER:        In a suicide case.

QUESTION: And so it's always created regardless of whether there is lawsuit, correct?

ANSWER:        Correct.

QUESTION: And it's always going to be created regardless of whether there is a threat of

               litigation, correct?

ANSWER:        Correct.

Deposition of Jean Llovet, Rule 30(b)(6) Representative of CorrectHealth, at 106-07, attached to

Reply to Response to Motion to Compel Correct Health, as Exhibit “A” [Rec. Doc. 72-1].

       Next, the Magistrate looked to how CorrectHealth executed its written policy of when to

generate a Psychological Autopsy. The Magistrate observed that CorrectHealth’s written policy

provides that a Psychological Autopsy is completed within 30 days of every suicide in Gretna Jail

“in the ordinary course of business activities”. Magistrate Order, at 6 (emphasis in original). The

Magistrate then reviewed Ms. Llovet’s testimony as well as David Jennings, another CorrectHealth

employee, to determine how the written policy was in fact implemented:

       Llovet testified that a mortality and morbidity meeting occurs between
       CorrectHealth’s legal counsel and staff after every incident of suicide at JPCC,
       during which the decedent’s psychological autopsy report is presented and analyzed
       by all present at the meeting for quality assurances purposes. All CorrectHealth
       employees from its facilities in Louisiana and Georgia are invited to attend and
       participate in these meetings. Llovett testified that the mortality and morbidity
       review is conducted as a matter of written policy by CorrectHealth, regardless of
       whether a lawsuit has been filed.

Magistrate Order, at 6 (internal citations omitted).




                                                 3
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 4 of 16




       With the law, CorrectHealth’s corporate representative deposition testimony, and

CorrectHealth’s own written policy providing unabashed consistency, the Magistrate overruled the

objections of work product and attorney client:

        Based on the written policy and deposition testimony of Llovet and Jennings, I find
       that the psychological autopsy reports are generated in the ordinary course of
       CorrectHealth’s business activities following suicides at JPCC, pursuant to a
       uniform written policy and are reviewed by CorrectHealth’s legal counsel and staff
       for quality assurance purposes. Llovet’s testimony that the reports are created and
       reviewed after “every incident” of suicide, regardless of prospective or actual
       litigation, establishes that the reports were neither communications made for the
       purpose of giving or obtaining legal advice nor created with the primary motivating
       purpose of aiding in possible future litigation. The mere fact that these reports were
       reviewed by CorrectHealth’s legal counsel and are relevant to the present litigation
       is insufficient to protect them from discovery on attorney-client privilege or work
       product grounds.


Magistrate Order, at 6-7.

       As for the peer-review/self-critical analysis privilege, the Magistrate again looked to

uncontroversial Fifth Circuit caselaw. The Magistrate found that (1) federal law applied given that

the privileged information relates to Plaintiffs’ federal law claim; (2) there is no peer review

privilege under federal common law or federal statutory law; (3) the Magistrate ordered its

production with protections; (4) “the importance of protecting peer review information to any

greater extent than that provided by the protective order is outweighed by the truth seeking function

of the federal courts;” (5) CorrectHealth relied on cases involving diversity jurisdiction in which

the plaintiff asserted only state law claims and no causes of action under federal law; and (6) “the

requested reports are highly relevant to plaintiffs’ Section 1983 claims in this matter pertaining to

the suicide at JPCC[.]” Magistrate Order, at 7-8.

       The Magistrate’s order is based on the clear law, supported by CorrectHealth’s own written

policies, and clarified by CorrectHealth’s corporate representative deposition testimony. The



                                                  4
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 5 of 16




Magistrate did not go beyond the bounds of bedrock discovery principles or Correcthealth’s own

policies and practices. The Magistrate’s Order should be affirmed.

II.    Abundant Evidence and Caselaw Further Supports the Magistrate’s Decision to

       Produce the Psychological Autopsies.

       Documents created in the ordinary course of business are not protected by privilege.

“Numerous courts have recognized experts’ use of a psychological autopsy to determine an

individual’s manner of death — typically to determine whether or why an individual committed

suicide.” Med. Assurance Co., Inc. v. Miller, 779 F.Supp.2d 902, 912-13 (N.D. Ind. 2011) (citing

Blanchard v. Eli Lilly & Co., 207 F.Supp.2d 308, 313 n. 2 (D. Vt. 2002) (“The psychological

autopsy is a generally accepted methodology for trying to determine what led to a suicide.”); see

also In re Neurontin Mktg., No. 04-CV-10981, 2009 WL 3756328, at *6 (D. Mass. Aug. 14, 2009)

(collecting cases discussing use of psychological autopsy to determine cause of suicide)).

       “Documents and materials developed by a lawyer for use in or in anticipation of litigation

are not protected by the attorney-client privilege.” Hodges, Grant & Kaufmann v. United States

Government, 768 F.2d 719, 721 (5th Cir.1985). Rather, “[i]t focuses only on materials assembled

and brought into being in anticipation of litigation. Excluded from the work-product doctrine are

materials assembled in the ordinary course of business.” Piatkowski v. Abdon Callais Offshore,

L.L.C., No. Civ.A.99–3759, 2000 WL 1145825, at *2 (E.D.La. Aug. 11, 2000) (citing United

States v. El Paso Co., 682 F.2d 530 (5th Cir. 1982), cert. denied, 466 U.S. 944 (1984).

       “[T]he [work-product] Doctrine is not an umbrella that shades all materials prepared by a

lawyer, or agent of the client.” Piatkowski v. Abdon Callais Offshore, L.L.C., 2000 WL 1145825,

at *2 (E.D.La. 2000); see also Udeowa v. Plus4 Credit Union, 457 F. App’x 391, 393 (5th Cir.

2012); Nat’l Union Fire Ins. Co v. Murrary Sheet Metal Co., 967 F.2d 980, 984 (4th Cir. 1992).



                                                5
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 6 of 16




It focuses only on materials assembled and brought into being in anticipation of litigation. Id.

Excluded from the work-product doctrine are materials assembled in the ordinary course of

business. United States v. El Paso Co., 682 F.2d 530 (5th Cir.1982), cert. denied, 466 U.S. 944

(1984); Hill Tower, Inc. v. Dep’t of Navy, 718 F. Supp. 562, 565 (N.D. Tex. 1988) (“The mere fact

this report deals with facts, opinions, and recommendations that later may be the focus of litigation

does not establish that there was the expectation of litigation when this document was drafted.”).

       Thus, “[i]f the document would have been created regardless of whether the litigation was

also expected to ensue, the document is deemed to be created in the ordinary course of business

and not in anticipation of litigation.” Global Oil Tools, 2013 WL 1344622, at *6 (citing S. Scrap

Mat’l Co. v. Fleming, Civ. A. No. 01-2554, 2003 WL 21474516, at *6 (E.D. La. June 18, 2003);

Piatkowski, 2000 WL 1145825, at *1). Work product protection also does not extend to the

underlying facts relevant to the litigation. See generally Upjohn Co. v. United States, 449 U.S.

383, 395-96 (1981).

       Even “[e]stablishing that a document was prepared after litigation was commenced is

insufficient to prove that the document was prepared in anticipation of litigation . . . . What is

crucial is that ‘the primary motivating purpose behind the creation of the document was to aid in

possible future litigation.’” Robinson v. Tex. Auto. Dealers Ass’n, 214 F.R.D. 432, 449

(E.D.Tex.2003) (quoting In re Kaiser Alum., 214 F.3d at 593) (emphasis added), rev'd on other

grounds, 2003 WL 21911333 (5th Cir. July 25, 2003); accord Global Oil Tools, Inc. v. Barnhill,

No. 12-1507, 2013 WL 1344622, at *6 (E.D. La. Apr. 3, 2013); Guzzino v. Felterman, 174 F.R.D.

59, 63 (W.D.La.1997); Blockbuster Entm’t Corp. v. McComb Video, Inc., 145 F.R.D. 402, 404

(M.D. La. 1992).




                                                 6
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 7 of 16




       CorrectHealth has also not met its burden to protect the discovery via attorney-client

privilege. “The burden to establish the applicability of the attorney-client privilege rests on the

party who invokes it.” Hodges, 768 F.2d at 721. “The privilege must be specifically asserted with

respect to particular documents.” United States v. El Paso Co., 682 F.2d 530, 539 (5th Cir.1982),

cert. denied, 466 U.S. 944 (1984). Since CorrectHealth has not made a showing that the mortality

review and psychological autopsy was written by an attorney or their agent in anticipation of

litigation, and its employees attest to the opposite, the attorney-client privilege does not apply.

       The peer review privilege also does not apply. Congress and the Supreme Court chose not

to recognize this privilege when it had the opportunity to do so. “The Supreme Court has been

especially reluctant to recognize a privilege in an area where it appears that Congress has

considered the relevant competing concerns but has not provided the privilege itself [because] the

balancing of conflicting interests of this type is particularly a legislative function.” University of

Pa. v. EEOC, 493 U.S. 182, 189 (1990) (citing Branzburg v. Hayes, 408 U. S. 665, 706 (1972)).

       The Supreme Court has explicitly declined to introduce a peer-review privilege—

sometimes referred to as a “self-critical analysis” privilege—into the federal common law. Univ.

of Pa., 493 U.S. at 189. This is consistent with the reluctance of federal courts to contravene the

general rule in favor of admissibility by creating new privileges. See, e.g., In re Grand Jury, 103

F.3d 1140, 1150 (3d Cir. 1997) (rejecting parent-child privilege and noting that “privileges are

disfavored”); see also Nixon, 418 U.S. at 710 (cautioning that privileges “are not lightly created

nor expansively construed”).

       Contrary to CorrectHealth’s view, see Objection, at 9, Congress twice had the opportunity

to create a peer privilege and chose not to do so. “The Health Care Quality Improvement Act of

1986 “provide[d] qualified immunity for persons providing information to a professional review



                                                  7
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 8 of 16




body regarding the competence or professional conduct of a physician and “established

confidentiality for information reported under the act, but did not establish confidentiality for peer

review records or protect peer review records and materials from discovery and court subpoena.”

Robertson v. Neuromedical Center, 169 F.R.D. 80, 83-84 (M.D.La. 1996) (citations omitted).

Congress amended the Act in 1987 to state that “nothing in this subchapter shall be construed as

changing the liabilities or immunities under law or as preempting or overriding any State law.”

Agster, at 839 (quoting Pub. L. No. 100-177, § 402(c)).

       As Congress has twice had occasion and opportunity to consider the privilege and not

granted it either explicitly or by implication, there exists a general objection to doing so: “The

absence of such a privilege in this statute is evidence that Congress did not intend these records to

have the level of confidentiality and protection advanced by the hospitals and provided in the state

statute.” Robertson, 169 F.R.D. at 84.

       Furthermore, peer review privilege does not apply because federal rather than state law

applies to privileges in this case. CorrectHealth relies on the peer review privilege according to

Louisiana law. Specifically, it argues that the psychological autopsy is protected by Louisiana

state law that protects “peer review, policy making, and remedial action..” Opp, at 4-5 (citing La.

R.S. 44:7 and La. R.S. 13:3715.3).

       However, the Magistrate correctly found that federal privilege law applies in cases

involving federal and state law claims. Magistrate Order, at 7 (citing Rdzanek v. Hosp. Serv. Dist.

No. 3, 2003 WL 22466232, at *2 (E.D. La. 2003)). This is consistent with the law in this area.

See e.g., Benson v. Rosenthal, 2016 WL 3001129, at *6 (E.D. La. 2016) (“[T]he weight of authority

among courts that have confronted this issue in the context of discovery is that the federal law of

privilege governs even where the evidence sought might be relevant to pendent state law claims.”)



                                                  8
       Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 9 of 16




(citing cases); Porter v. Dauthier, 2014 WL 6674468, at *3 (M.D. La. 2014) (“In cases involving

federal and state claims, when the requested evidence relates to both the state and federal claims

and the privilege rules conflict, courts have generally applied federal privilege law.”) (citing

cases); Guzman v. Memorial Hermann Hosp. System, 2009 WL 427268, at *4 (S.D. Tex. 2009)

(“In cases in which there are federal and state claims, the evidence at issue is relevant to both, and

the privilege rules conflict, courts have generally applied federal privilege law, especially if federal

law makes the evidence admissible and state law prevents admission.”) (citing cases); Naquin v.

UNOCAL Corp., No. Civ. A. 01-3124, 2002 WL 1837838, at *3 (E.D. La. 2002) (“For the reasons

stated in the cases cited above, I conclude ‘that the federal law of privilege provides the rule of

decision with respect to privilege issues affecting the discovery of evidence in this federal question

case involving pendent state law claims.’”) (quoting In re Combustion, Inc., 161 F.R.D. 51, 53

(W.D.La. 1995)).1

         Additionally, federal courts do not protect peer review materials in civil rights cases. The

weight of authority is that there is no peer review privilege under federal common law or federal

statutory law in civil rights or antitrust actions. See, e.g., Adkins v. Christie, 488 F.3d 1324, 1330

(11th Cir. 2007) (racial discrimination action); Virmani v. Novant Health, Inc., 259 F.3d 284, 289

(4th Cir. 2001) (racial discrimination action); Mem'l Hosp. v. Shadur, 664 F.2d 1058, 1063 (7th

Cir. 1981) (per curiam) (antitrust action); Sabatier v. Barnes, 2001 WL 175234, at *2-3 (E.D. La.

Feb. 22, 2001) (recognizing that the Fifth Circuit has not recognized the federal peer review

privilege); Martinez v. Allison, No. 11-1749, 2014 WL 5305566, at *2 (E.D. Cal. Oct. 15, 2014)


1
  See also Gilbreath v. Guadalupe Hosp. Foundation, Inc., 5 F.3d 785, 791 (5th Cir. 1993); Pearson v. Miller, 211
F.3d 57, 66 (3d Cir. 2000); Virmani v. Novant Health Inc., 259 F.3d 284, 286 n.3 (4th Cir. 2001) (“We agree with
our sister circuits that in a case involving both federal and state law claims, the federal law of privilege applies.”);
Hancock v. Dodson, 958 F.2d 1367, 1373 (6th Cir. 1992) (same); Memorial Hosp. v. Shadur, 664 F.2d 1058, 1061
& n.3 (7th Cir. 1981) (same).


                                                            9
     Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 10 of 16




(declining to recognize self-critical analysis privilege in Eighth Amendment excessive-force

claim); Medina v. Cnty. of San Diego, No. 08-1252, 2014 WL 4793026, at *7 (S.D. Cal. Sept. 25,

2014) (rejecting assertion of self-critical analysis privilege in § 1983 action); Zoom Imaging v. St.

Luke's Hosp. & Health Network, 513 F.Supp.2d 411, 415-16 (E.D. Pa. 2007) (antitrust action);

Johnson v. Nyack Hosp., 169 F.R.D. 550, 561 (S.D.N.Y. 1996) (racial discrimination action).

       Courts have declined to recognize a peer review privilege in civil rights cases because peer

review materials in such actions have been deemed essential to the plaintiff’s case. See Univ. of

Pa., 493 U.S. at 193; Johnson v. Nyack Hosp., 169 F.R.D. 550, 558-59 (S.D.N.Y.1996); Johnson

v. Dart, 309 F.Supp.3d 579, 582 (N.D. Ill. 2018); Jenkins v. DeKalb Cnty., Georgia, 242 F.R.D.

652, 660 (N.D. Ga. 2007); Estate of Belbachir v. County of McHenry, No. 06 C 01392, 2007 WL

2128341 at *6-*7 (N.D. Ill. July 25, 2007); Weiss ex rel. Estate of Weiss v. County of Chester, 231

F.R.D. 202, 206-07 (E.D. Pa. 2005).

       The cases relied on by CorrectHealth are not civil rights cases involving deliberate

indifference. See Objection, at 7 n.8. Many of them are medical malpractice practices. Id. (citing

Veith v. Portage County, Ohio, 2012 WL 4850197 (N.D.Ohio. 2012); Francis, supra, 2011 WL

2224509; Sevilla v. U.S., 852 F.Supp.2d 1057 (N.D.Ill. 2012), Bredice v. Doctors Hospital, Inc.,

50 F.R.D. 249 (D.D.C. 1970); Spinks v. Children’s Hospital. Nat. Med. Ctr., 124 F.R.D. 9 (D.D.C.

1989); Utterback v. U.S., 121 F.R.D. 297 (W.D.Ky. 1987).

       Two of CorrectHealth’s cases were brought under the Federal Tort Claims Act: Weekoty

v. U.S., 30 F.Supp.2d 1343, 1344 (D.N.M.,1998) and Gillman v. U.S., 53 F.R.D. 316, 317

(S.D.N.Y., 1971). One is a defamation case: See Brem v. DeCarlo, Lyon, Hearn & Pazourek, P.A.,

162 F.R.D. 94 (D.Md. 1995). From the opinion, it is difficult to ascertain the causes of action at

issue in Balk v. Dunlap, 163 F.R.D. 360, 361 (D. Kan. 1995) (third party “seeks to avoid production



                                                 10
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 11 of 16




of its cautery machines and related documents and “all original minutes of the OB/GYN staff for

1990 to the present time.”).

         The reason for disclosure is greater in jail or prison cases involving suicide. “The

importance of public scrutiny of medical and mental-health care is greater in the prison and jail

contexts than in an ordinary medical-malpractice case[.]” Dunn v. Dunn, 163 F.Supp.3d 1196,

1207 (M.D. Ala. 2016).

         In the prison context, it is particularly important that the public have access to peer

assessments of care provided. Williams v. City of Philadelphia, 2014 WL 5697204, at *4; Dunn v.

Dunn, 163 F.Supp.3d 1196, 1207 (M.D. Ala., 2016).2 Unsurprisingly, “nearly every United States

district court that has addressed the issue in the context of section 1983 litigation brought on behalf

of jail or prison inmates has rejected the assertion of privilege.” Dunn v. Dunn, 163 F.Supp.3d

1196,     1206–07       (M.D.      Ala.,    2016)      (citing    Jenkins,     242     F.R.D.      at   659     (citing

cases)9; see also Francis v. United States, 2011 WL 2224509, at *4 (S.D.N.Y. 2011) (Fox, M.J.)

(“[T]here appears to be consensus among lower courts and in other circuits that no federal privilege

protects medical peer review materials in civil rights [actions].”).

         The Ninth Circuit stated that, “in the prison context[,] the safety and efficiency of the

prison” render it “peculiarly important that the public have access to the assessment by peers of


2
  Indeed, in several cases similar to this one, federal courts have ordered disclosure of a mortality reviews involving
suicides in a jail. Williams v. City of Philadelphia, Civil Action No. 08-1979, 2014 WL 5697204, at *1 (E.D. Pa. Nov.
4, 2014) (holding that self-critical analysis privilege may not be asserted to protect against discovery of mortality and
sentinel event reviews for inmate deaths which Corizon Health, Inc., the jail’s contracted medical service provider,
produced); McClendon v. City of Albuquerque, Case No. 95 CV 024 JAP/ACT, 2015 WL 13667177, at *6 (D.N.M.
Oct. 13, 2015) (stating that the self-critical analysis privilege may not be asserted successfully in prison and jail
condition cases to protect discovery of mortality review documents, because those documents will be produced
regardless whether they are privileged, so there is no chilling effect at risk); Tortorici v. Goord, 216 F.R.D. 256, 258-
59 (S.D.N.Y. June 10, 2003) (holding that self-critical analysis privilege did not protect against disclosure of quality
assurance documents produced pursuant to statute requiring formal review following inmate suicide); Laaman v.
Powell, No. CIV. 75-258-SD, 1995 WL 54417, at *1 (D.N.H. Feb. 9, 1995) (declining to apply the self-critical analysis
privilege in the prison context to protect against discovery of documents produced pursuant to the Department of
Corrections’ Quality Assurance Program).


                                                          11
     Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 12 of 16




the care provided.” Tanner v. McMurray, 2019 WL 2008991, at *58 (D.N.M., 2019) (citing Agster

v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005)). Similarly, in Williams, the Court noted that

permitting the jail’s medical services provider “to withhold the mortality and sentinel-event

reviews does not promote sufficiently important interests to outweigh the need for probative

evidence.” 2014 WL 5697204, at *4.

       CorrectHealth relies heavily on Hadix v. Caruso that recognized the existence of a medical

peer-review privilege. See Objection, at 7 & 7 ns. 8 -9 (citing Hadix v. Caruso, 2006 WL 2925270,

at *2 (W.D. Mich. 2006)). Hadix is inapplicable for a few reasons. First, there was no protective

order in place that could minimize any arguable chilling effect from disclosing the records.

Second, Hadix’s contention that “an evaluation of the prisoner's medical records was enough to

satisfy the prisoner's discovery requests” is not applicable here when Plaintiff must prove policies

and customs inside a jail. Cf. Jenkins, 242 F.R.D. at 660–61 (noting “the extreme difficulty prison

inmates often face in obtaining evidence of jail customs or policies,”; and concluding that “[t]o the

extent that Hadix has any persuasive value, it disappears in the context of a section 1983 claim

involving more than mere malpractice”). Third, there is not an independent way to access the

substance of the materials in this case. See Lowe v. Vadlamudi, 2012 WL 3887177, at *5 (E.D.

Mich. 2012) (distinguishing and rejecting Hadix on the ground that, in Hadix, “the court found

that disclosure of such records was not necessary in part because an independent medical monitor

had been appointed in that case”).

       Specifically, no state statutory peer review privilege exists for mortality reviews for a death

in a City owned jail. “Federal law recognizes no privilege of peer review in the context of a case

involving the death of a prisoner.” Agster v. Maricopa County, 422 F.3d 836, 837 (9th Cir. 2005).

“It appears that every United States Court of Appeals that has addressed the issue of whether there



                                                 12
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 13 of 16




is a federal medical peer review privilege has rejected the claim.” Jenkins v. Dekalb County, 242

F.R.D. 652, 659 (N.D. Ga. 2007). See, Adkins v. Christie, 488 F.3d at 1329 (“[W]e conclude that

the medical peer review process does not warrant the extraordinary protection of an evidentiary

privilege in federal civil rights cases.”); Virmani v. Novant Health, Inc., 259 F.3d 284, 289 (4th

Cir.2001); Mem’l Hosp. v. Shadur, 664 F.2d 1058, 1063 (7th Cir.1981) (per curiam).3

        In Agster, 422 F.3d at 836, the parents of a prison inmate who died while in custody sought

mortality review documents prepared by Correctional Health Services (CHS), but CHS asserted

the self-critical analysis privilege. Id. at 838. In upholding the denial of the privilege, the Ninth

Circuit reasoned:

        Whereas in the ordinary hospital setting it may be that the first object of all involved in
        patient care is the welfare of the patient, in the prison context the safety and efficiency of
        the prison may operate as goals affecting the care offered.. . . [I]t is particularly important
        that the public have access to the assessment by peers of the care provided. Given the
        demands for public accountability . . ., we are not convinced by the County's argument that
        such reviews will cease unless kept confidential by a federal peer review privilege.
        Accordingly, we are unwilling to create the privilege in this case.

Id. at 839. See also Grabow v. County of Macomb, Case No. 12-10105, 2013 WL 3354505, *6

(E.D. Mich. July 3, 2013) (holding that self-critical analysis privilege may not be asserted in §

1983 cases because federal law does not recognize this privilege and requiring Correctional

Medical Services, Inc. to produce mortality review of plaintiff's decedent's suicide).


3
   See also, Nilavar v. Mercy Health System-Western Ohio, 210 1032*1032 F.R.D. 597 (S.D. Ohio 2002); Johnson v.
United Parcel Serv., Inc., 206 F.R.D. 686 (N.D. Fla. 2002); Mattice v. Memorial Hosp. of South Bend, 203 F.R.D.
381 (N.D. Ind. 2001); Leon v. County of San Diego, 202 F.R.D. 631 (S.D. Cal. 2001); Krolikowski v. University of
Mass., 150 F.Supp.2d 246 (D. Mass. 2001); Tucker v. United States, 143 F.Supp.2d 619 (S.D. W.Va. 2001); Marshall
v. Spectrum Medical Group, 198 F.R.D. 1 (D. Me. 2000); Syposs v. United States, 179 F.R.D. 406 (W.D. N.Y. 1998),
adhered to upon reconsideration, 63 F.Supp.2d 301 (1999); Holland v. Muscatine General Hosp., 971 F.Supp. 385
(S.D. Iowa 1997); Price v. Howard County Gen. Hosp., 950 F.Supp. 141 (D. Md. 1996); Robertson v. Neuromedical
Ctr., 169 F.R.D. 80 (M.D. La. 1996); Pagano v. Oroville Hosp., 145 F.R.D. 683 (E.D. Cal. 1993); LeMasters v. Christ
Hosp., 791 F.Supp. 188 (S.D. Ohio 1991); Quinn v. Kent Gen. Hosp., Inc., 617 F.Supp. 1226 (D. Del. 1985); Ott v.
St. Luke Hosp. of Campbell County, Inc., 522 F.Supp. 706 (E.D. Ky. 1981); Robinson v. Magovern, 83 F.R.D. 79
(W.D. Pa. 1979).



                                                        13
       Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 14 of 16




        In addition, courts in prison and jail conditions cases have rejected the argument that

without the privilege, review committees would not be as effective. “Given the demands for public

accountability [in cases involving the death of an inmate], which seem likely to guarantee that such

reviews take place whether they are privileged or not, we are not convinced by the County’s

argument that such reviews will cease unless kept confidential by a federal peer review privilege.”

Johnson v. Cook County, No. 15 C 741, 2015 WL 5144365, *4 (N.D. Ill. Aug. 31, 2015) (slip op.)

(citing Agster, 422 F.3d at 839).

        This is the case here. This case involves a civil rights lawsuit against a parish jail for events

surrounding a prisoner’s suicide. Many interests pertaining to the public good are at stake. Hence,

there seems no better place to reject the privilege than this case.

III.    CorrectHealth is prevented from arguing burdensomeness or that the Court ordered

        production of documents beyond the scope of Plaintiffs’ Requests for Production for

        the first time in this Court.

        Without presenting these arguments to the Magistrate Court, the Defendant argues for the

first time here that the Ruling is clearly erroneous as (1) “it orders production of documents beyond

the scope of Plaintiffs’ Request for Production” and (2) “it orders production of documents that

are overly burdensome to collect/produce and contain personal medical data.” R. Doc. 83-1, at 3-

4.

        A party cannot argue on appeal to the District Court an issue they did not first present to

the Magistrate Court. Blessey Marine Services, Inc. v. Jeffboat, LLC, 2011 WL 13202952, at *4

(E.D. La. 2011) (citing Haines v. Liggett Group, Inc., 975 F.2d 81, 91-93 (3d Cir. 1992); Blair v.

Sealift, 848 F.Supp. 670, 675 (E.D.La. 1994)). “It would therefore be improper for this Court to




                                                   14
     Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 15 of 16




set aside the Magistrate Judge’s order based on material that was not put before him.” Blessey

Marine Services, Inc., 2011 WL 13202952, at *4.

       This appeal concerns a non-dispositive order subject to Rule 72(a) clear error review.

Moore v. Ford Motor Co., 755 F.3d 802, 808 (5th Cir. 2014). “Because the district court's review

of the magistrate judge's factual findings was limited to clear error review, there appears to be no

basis for the district court to have received additional evidence.” Moore, 755 F.3d at 808.

       CorrectHealth has never argued burdensomeness with regard to requests for suicide

attempts. See R. Doc. 52, Defendant’s Brief in Opposition to Motion to Compel, Sept. 3, 2019, at

6 (arguing burdensomeness regarding only its bid applications to Jefferson parish) (R. Doc. 52).

It also did not object on burdensomeness to the pertinent discovery requests. See R. Doc. 45-3,

Defendant Responses to Discovery, at 10-11 (Rog No. 14), 27 (RPD No. 24). As a result, this

objection was waived. Gaudet v. GE Industrial Services, 2016 WL 2594812, at *3 (E.D. La. 2016)

(citing Moore, 755 F.3d at 808).

       The same is true for its argument that the Court ordered “production of documents beyond

the scope of Plaintiffs’ Request for Production.” Objection, at 4. CorrectHealth did not argue this

in front of the Magistrate Court. Rather, it treated the requests as one requesting the psychological

autopsy for three separate suicides. R. Doc. 52, Defendant’s Brief in Opposition to Motion to

Compel, Sept. 3, 2019, at 4-5; R. Doc. 45-3, Defendant Responses to Discovery, at 19 (RPD No.

3). CorrectHealth is defaulted from making these arguments on appeal to this Court. Respectfully,

the law does not allow this Court to reverse the Magistrate Court’s Ruling based on these two

arguments.




                                                 15
      Case 2:18-cv-07368-JTM-JCW Document 89 Filed 10/15/19 Page 16 of 16




IV.    Conclusion.

       WHEREFORE Plaintiffs respectfully request that the Court deny Defendant’s appeal and

affirm the ruling of the Magistrate Court.

                                                     Respectfully submitted,


                                                      /s Soren Gisleson
                                                     SOREN E. GISLESON La Bar No. 26302
                                                     JOSEPH (“Jed”) CAIN La. Bar No. 29785
                                                     HERMAN, HERMAN & KATZ
                                                     820 O’Keefe Avenue
                                                     New Orleans, Louisiana 70113
                                                     Tel: (504) 581-4892
                                                     Fax: (504) 561-6024
                                                     Email: sgisleson@hhklawfirm.com

                                                     and

                                                     JOHN ADCOCK La Bar No. 30372
                                                     P.O. Box 750621
                                                     New Orleans, LA 70175
                                                     Tel: (504) 233-3125
                                                     Fax: (504) 308-1266
                                                     Email: jnadcock@gmail.com



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on all counsel of record by operation of

the Court’s electronic filing system on this 15th day of October, 2019.

                                             S/Soren E. Gisleson




                                                16
